               Entered on Docket April 30, 2021
                                                               Below is the Order of the Court.


 1
                                                                ___________________
 2
                                                                Christopher M. Alston
 3
                                                                U.S. Bankruptcy Judge
                                                                 (Dated as of Entered on Docket date above)
 4

 5

 6            _______________________________________________________________
 7

 8

 9                         IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE
10

11
     In re:                                )        Case No. 19-12181-CMA
                                           )
12   FREDELL L ANDERSON,                   )
                                           )        ORDER ABANDONING PROPERTY
13                                         )
                     Debtor.               )
14

15            THIS MATTER having come before the Court on the Debtor’s Motion to Abandon Property,

16   proper notice having been given, and the Court being fully advised, it is

17            ORDERED that, pursuant to 11 U.S.C. § 554(a), the Debtor’s personal injury claim arising from
18
     a motor vehicle accident of July 8, 2017 is abandoned by the estate.
19
                                                  /// End of Order ///
20
     Presented by:
21   /s/ Kevin T. Helenius
     Kevin T. Helenius, WSBA# 11064
22

23

24

25

26




     ORDER ABANDONING PROPERTY - 1                                                      KEVIN T. HELENIUS
                                                                                      40 Lake Bellevue Suite 100
                                                                                         Bellevue, WA 98005
          Case 19-12181-CMA         Doc 73     Filed 04/30/21       Ent. 04/30/21 10:24:01 (425)
                                                                                              Pg.450-7011
                                                                                                   1 of 1
